Beannon, Judge,

(concurring):

" The right of a creditor against his debtor is one thing; 'that of a surety against his principal another, for many purposes. If a surety, after payment of the debt, seeks subrogation to the lien, claiming just the creditor’s right, it may be that he would have to.rent his principal’s land, if it would pay the debt in five years. As to that I do not say. This is not a case of sub-rogation, It involves another right of the surety as against the principal, the right to have the principal pay the debt, though the surety has not paid a cent. A surety after the debt is due may file a bill quia timet against the principal debtor to compel such payment to escape danger, and may enforce any lien of the creditor- against the principal’s land. Neal v. Buffington, 42 W. Va. 327; Watson v. Wiggington, 28 Id. p. 575. I do not think the surety can be compelled to wait five years before being exonerated.